DETAILED ACTION
This action is in response to the amendment filed on 08/24/2021.

Response to Amendment
Applicant’s amendment filed on 08/24/2021 has been entered. Claims 1, 8 and 15 have been amended. Claims 2, 9 and 16 have been canceled. No claims have been added. Claims 1, 3 – 8, 10 – 15 and 17 – 20 are still pending in this application, with claims 1, 8 and 15 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liebeskind et al (“Semi- Automatic Construction of Cross-Period Thesaurus”) (“Liebeskind”) in view of Casado et al. (“Using context-window overlapping in synonym discovery and ontology extension”) (“Casado”), and further in view of Mittal (US 2019/0005049) (“Mittal”) and further in view of Tseng (“Automatic Thesaurus Generation for Chinese Documents”) .
For claim 1, Liebeskind discloses a computer implemented method for generating a domain-specific thesaurus on a cognitive system, wherein the cognitive system is coupled to a domain-specific corpus, and the domain-specific corpus includes a plurality of documents related to a particular domain (3. Iterative Semiautomatic Scheme for Cross –Period Thesaurus 
Yet, Liebeskind fails to teach the following: the data of the domain-specific corpus  is split into a plurality of sentences using natural language processing techniques; the retrieving of the plurality of candidate documents further comprises retrieving a plurality of candidate sentences; and the synonyms are contextual alternatives in the corresponding candidate sentence.
However, Casado discloses a method for synonym discovery (Abstract), wherein synonyms are defined as words which can appear and are interchangeable in exactly the same context (2.1 A definition of hyponymy and synonymy based on context).
Additionally, Mittal discloses a corpus search system and method (Abstract) wherein a sequence of text is split into sentences using natural language processing techniques (sentence splitter) ([0078] [0228]); and a computer implemented method is implemented by a processor executing program instructions embodied within a computer readable storage ([0427]; claim 1).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Liebeskind’s invention in the same way that Casado’s, Mittal’s and Tseng’s inventions have been improved to achieve the following predictable results for the  purpose of preventing a waste of computation power and speeding up the thesaurus generation process (Tseng, pg.1134): the data of the domain-specific corpus  is split into a plurality of sentences using natural language processing techniques; the retrieving of the plurality of candidate documents further comprises retrieving a plurality of candidate sentences; and the synonyms are contextual alternatives in the corresponding candidate sentence.

For claim 8, Liebeskind discloses a computer implemented method for generating a domain-specific thesaurus on a cognitive system (3. Iterative Semiautomatic Scheme for Cross –Period Thesaurus Construction, pg.22:8 – 22:12), the method comprising: receiving data of the domain-specific corpus (cross period corpus, Fig.1; 1.Introduction, pg.22:1 and 22:2) and a plurality of terms (target modern terms, 1.Introduction, pg.22:1 and 22:2) of interest from a user (We assume that a list of modern target terms is given as input, pg.22:8) (Fig.1; pg.22:8 and 22:9); for each term in the plurality of terms of interest, retrieving a plurality of candidate documents containing a corresponding term (lemma form of target modern term), from the 
Yet, Liebeskind fails to teach the following: the data of the domain-specific corpus is split into a plurality of sentences using natural language processing techniques; the retrieving of the plurality of candidate documents further comprises retrieving a plurality of candidate sentences; and the synonyms are contextual alternatives in the corresponding candidate sentence; and the method is implemented by executing program instructions embodied within a computer readable storage.
However, Casado discloses a method for synonym discovery (Abstract), wherein synonyms are defined as words which can appear and are interchangeable in exactly the same context (2.1 A definition of hyponymy and synonymy based on context).
Additionally, Mittal discloses a corpus search system and method (Abstract) wherein a sequence of text is split into sentences using natural language processing techniques (sentence splitter) ([0078] [0228]); and a computer implemented method is implemented by a processor executing program instructions embodied within a computer readable storage ([0427]; claim 1).
Moreover, Tseng discloses a method for the automatically generating a thesaurus (Abstract), wherein sentences comprising terms of interest are identified (we limit the terms to be associated to those that co-occur in the same logical segments of a smaller text size such as a sentence, Cooccurrence Thesaurus Construction pg. 1133 and 1134); and a list of related terms 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Liebeskind’s invention in the same way that Casado’s, Mittal’s and Tseng’s inventions have been improved to achieve the following predictable results for the  purpose of preventing a waste of computation power and speeding up the thesaurus generation process (Tseng, pg.1134): the data of the domain-specific corpus  is split into a plurality of sentences using natural language processing techniques; the retrieving of the plurality of candidate documents further comprises retrieving a plurality of candidate sentences; the synonyms are contextual alternatives in the corresponding candidate sentence; and the method is implemented by executing program instructions embodied within a computer readable storage.

For claim 15, Liebeskind discloses a computer implemented method for generating a domain-specific thesaurus (3. Iterative Semiautomatic Scheme for Cross –Period Thesaurus Construction, pg.22:8 – 22:12), the method comprising: receiving data of the domain-specific corpus (cross period corpus, Fig.1; 1.Introduction, pg.22:1 and 22:2) and a plurality of terms (target modern terms, 1.Introduction, pg.22:1 and 22:2) of interest from a user (We assume that a list of modern target terms is given as input, pg.22:8) (Fig.1; pg.22:8 and 22:9); for each term in the plurality of terms of interest, retrieving a plurality of candidate documents containing a corresponding term (lemma form of target modern term), from the plurality of documents (For each target term, we retrieved all the corpus documents containing the given target term lemma, 2.1.1 First Order Concurrence Similarity and 3.Iterative Semi-Automatic Scheme for Cross-Period Thesaurus Construction, pg.22:3 – 22:4, 22:8);  for each candidate document, providing a 
 Yet, Liebeskind fails to teach the following: the data of the domain-specific corpus is split into a plurality of sentences using natural language processing techniques; the retrieving of the plurality of candidate documents further comprises retrieving a plurality of candidate sentences; and the synonyms are contextual alternatives in the corresponding candidate sentence; and the method implemented is implemented by processor of a system.
However, Casado discloses a method for synonym discovery (Abstract), wherein synonyms are defined as words which can appear and are interchangeable in exactly the same context (2.1 A definition of hyponymy and synonymy based on context).
Additionally, Mittal discloses a corpus search system and method (Abstract) wherein a sequence of text is split into sentences using natural language processing techniques (sentence splitter) ([0078] [0228]); and a computer implemented method is implemented by a processor executing program instructions embodied within a computer readable storage ([0427]; claim 1).
Moreover, Tseng discloses a method for the automatically generating a thesaurus (Abstract), wherein sentences comprising terms of interest are identified (we limit the terms to be associated to those that co-occur in the same logical segments of a smaller text size such as a sentence, Cooccurrence Thesaurus Construction pg. 1133 and 1134); and a list of related terms for sentences  comprising these terms of interest is generated and provided (Cooccurrence Thesaurus Construction pg. 1133 and 1134).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Liebeskind’s invention in the same way that Casado’s, Mittal’s and Tseng’s inventions have been improved to achieve the following predictable results for the  .

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liebeskind et al (“Semi-Automatic Construction of Cross-Period Thesaurus”) (“Liebeskind”) in view of Casado et al. (“Using context-window overlapping in synonym discovery and ontology extension”) (“Casado”), and further in view of Mittal (US 2019/0005049) (“Mittal”), and further in view of Tseng (“Automatic Thesaurus Generation for Chinese Documents”) and further in view of Loritz et al. (US 2010/0198821) (“Loritz”).
For claims 3, 10 and 17, the combination of Liebeskind, Casado, Mittal and Tseng fails to teach, wherein the domain-specific thesaurus is a text file format.
However, Loritz discloses a method for creating and using a thesaurus (Abstract), wherein the thesaurus is flat text file ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Liebeskind, Casado, Mittal and Tseng with Loritz’s teachings so that domain-specific thesaurus is a text file format for the purpose of providing an automated search tool aide to improve the processes of information retrieval (Tseng, Introduction).

Claims 4 – 6, 11 – 13 and 18– 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liebeskind et al (“Semi- Automatic Construction of Cross-Period Thesaurus”) (“Liebeskind”) in view of Casado et al. (“Using context-window overlapping in synonym discovery and ontology extension”) (“Casado”), and further in view of Mittal (US 2019/0005049) (“Mittal”), and further in view of Tseng (“Automatic Thesaurus Generation for Chinese Documents”), and further in view of  Loritz et al. (US 2010/0198821) (“Loritz”) and further in view of Kaufmann et al. (US 2017/0206453) (“Kaufmann”).
For claims 4, 11 and 18 the combination of Liebeskind, Casado, Mittal, Tseng and Loritz fails to teach: training a synonym finder using at least two ensemble machine learning techniques; and obtaining the list of synonyms using the synonym finder.
	However, the combination of Liebeskind, Casado, Mittal, Tseng and Loritz further discloses wherein machine learning algorithms may be applied to corpus based thesaurus generation (Liebeskind, 6. Conclusions and Future Work, pg. 22:19).
	Additionally, Kaufmann discloses a system and method for inferring synonyms (Abstract), wherein a synonym finder is trained using at least two ensemble machine learning techniques (Fig.1, 120; [0049 - 0052]); and a list of synonyms is obtained using the synonym finder ([0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to apply Kaufmann’s synonym finder to the thesaurus generation method disclosed by the combination of Liebeskind, Casado, Mittal, Tseng and Loritz to achieve the following predictable results for the purpose of providing an automated search tool aide to improve the processes of information retrieval (Tseng, Introduction): training a synonym finder using at least two ensemble machine learning techniques, wherein the synonym finder is the 

For claims 5, 12 and 19, Kaufmann further discloses: training the synonym finder by a distributional semantic ensemble trainer using at least two distributional semantic systems (Kaufmann, [0049 - 0051]).
	For claims 6, 13 and 20, Kaufmann further discloses, wherein the distributional semantic systems are selected from a group comprising Word2Vec, DiSSect, GLoVE, and Glimpse (Kaufmann, [0049]).
	
Claims 7 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Liebeskind et al (“Semi- Automatic Construction of Cross-Period Thesaurus”) (“Liebeskind”) in view of Casado et al. (“Using context-window overlapping in synonym discovery and ontology extension”) (“Casado”), and further in view of Mittal (US 2019/0005049) (“Mittal”), and further in view of Tseng (“Automatic Thesaurus Generation for Chinese Documents”), and further in view of  Loritz et al. (US 2010/0198821) (“Loritz”), and further in view of Kaufmann et al. (US 2017/0206453) (“Kaufmann”) and further in view of Lipka et al. (US 2020/0184307) (“Lipka”).
For claims 7 and 14, the combination of Liebeskind, Casado, Mittal, Tseng, Loritz and Kaufmann further discloses: training the synonym finder using crowdsourcing (Kaufmann, [0052]), yet fail to teach training using dependency parsing.
	However, Lipka discloses a system and method (Abstract), wherein a model (intent existence neural network) is trained using dependency parsing and crowd sourcing ([0039]).
.

Response to Arguments
Applicant's arguments filed on 08/24/2021 regarding claims 1, 8 and 15 have been fully considered but they are not persuasive.  On page 3 of the remarks, applicant argues that Liebeskind fails to teach or suggest “removing, one or more synonyms having a frequency less than a predetermined frequency threshold, from the corresponding frequency map.” However, the concepts of frequency and predetermined frequency threshold are not further limited by the claim language. On page 22:10, Liebeskind discloses “filtering a modern candidate which appears in the corpora but does not appear with the target term in these corpora.” In other words, a modern candidate which has a frequency of appearance with a target term in the corpora that is less than a predetermined threshold of one is removed.  Therefore, Liebeskind teaches the aforementioned limitation.
Applicant's arguments, see page 11, filed 08/24/2021 with respect to the rejection(s) of claim(s) 7 and 14 in view of Kaufmann have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657